PER CURIAM.
Appellant raises three points on appeal. While we conclude the first point to be without merit, we find merit in the others.
The trial court, in our view, did not adequately address each of the statutory criteria for imposing adult sanctions, as required by section 39.111(7)(c), Florida Statutes (1987). See Leonard v. State, 522 So.2d 543 (Fla. 4th DCA 1988) and cases cited therein. Furthermore, as the state concedes, the trial court imposed $200 in court costs without prior notice to the defendant and an opportunity for him to be heard. See Mays v. State, 519 So.2d 618 (Fla.1988). Accordingly, we vacate the imposition of costs and adult sanctions and remand with directions to proceed in accordance with Leonard and Mays.
HERSEY, C.J., and GLICKSTEIN and DELL, JJ., concur.